Exhibit 10.107

TRANSITIONAL TRADEMARK LICENSE AGREEMENT

This TRANSITIONAL TRADEMARK LICENSE AGREEMENT (“Agreement”) is effective as of
the Closing Date (as defined in the SPA), by and among Health Net, Inc., a
Delaware corporation (“Parent”), and each of the Acquired Companies (as defined
in the SPA).

WHEREAS, Parent, Health Net of the Northeast, Inc., a Delaware corporation,
Oxford Health Plans, LLC, a Delaware limited liability company and, solely with
respect to Section 8.16, UnitedHealth Group Incorporated, a Minnesota
corporation, have entered into a Stock Purchase Agreement, dated as of July 20,
2009 (the “SPA”); and

WHEREAS, in connection with the foregoing, Parent desires to grant to the
Acquired Companies a limited license to use certain Licensed Marks (as defined
below);

NOW, THEREFORE, in consideration of the mutual promises of the parties hereto,
and of good and valuable consideration, it is agreed by and between the parties
as follows:

1. Definitions. For the purpose of this Agreement, unless specifically defined
otherwise in this Agreement, all defined terms will have the meanings set forth
in the SPA:

1.1. “Licensed Marks” means the Trademarks of Parent, as well as any common law
trademarks actually used in connection with and which are necessary for the
Acquired Companies, and set forth in Exhibit A attached hereto, which may be
updated from time to time by the mutual agreement of the parties.

1.2. “Trademark Usage Guidelines” means the written guidelines for proper usage
of the Licensed Marks, as in use by Parent immediately prior to the Closing
Date. All such guidelines may be revised and updated by Parent from time to time
during the term of the license in its reasonable discretion; provided that any
changes to such guidelines shall be generally applicable and not be specifically
directed at the Acquired Companies.

2. Licenses; Warranty and Indemnification.

2.1. License Grants. Subject to the terms and conditions of this Agreement,
Parent grants to each of the Acquired Companies a royalty-free, non-exclusive,
non-transferable license during the term of this Agreement for each of the
Acquired Companies to use the Licensed Marks solely for the purpose of offering,
selling, administering or providing healthcare benefits under the Administered
Contracts and to wind-up the Business (as defined in the Administrative Services
Agreement) (the “Purpose”). This license includes making new materials, websites
or electronic media using the Licensed Marks and continuing use of the HEALTH
NET mark in Acquired Company names for the Purpose.

2.2. License Restrictions. Each of the Acquired Companies agrees not to use the
Licensed Marks in any manner except for the Purpose. The Acquired Companies
shall not misrepresent to any Person the scope of their authority under this
Agreement, or incur or authorize any expenses or liabilities chargeable to
Parent. The Acquired Companies shall use the Licensed Marks during the term of
the license only in a manner that is consistent with Parent’s Trademark Usage
Guidelines, including all required trademark notices. The Acquired



--------------------------------------------------------------------------------

Companies agree not to take any action inconsistent with such ownership and
further agree to provide, at Parent’s reasonable expense, any commercially
reasonable assistance to Parent, which Parent deems necessary to establish and
preserve Parent’s exclusive rights in and to the Licensed Marks. In the event
Parent takes any action that claims damages for infringement of the Licensed
Marks, the Acquired Companies shall be entitled any recovery or award that
relates to damages incurred by the Acquired Companies, provided that the
affected Acquired Company reimburse Parent for its costs related to such
recoveries and awards, including reasonable attorney’s fees. The Acquired
Companies shall not adopt, use or attempt to register any trademarks or trade
names that are confusingly similar to the Licensed Marks or in such a way as to
create combination marks with the Licensed Marks. The Acquired Companies shall
provide Parent’s representative [name] at [address and e-mail address] with
samples of all materials that use the Licensed Marks for Parent’s quality
control purposes, prior to any public use or display of such materials or upon
Parent’s written request (unless such materials have been used by an Acquired
Company prior to the Closing Date or have been created by the Administrator in
connection with its services under the Administrative Services Agreements).

2.3. Warranty and Indemnification. Parent represents and warrants that (a) it
owns all right, title and interest in and to the Licensed Marks; (b) it has the
right to grant the licenses granted in this Agreement; (c) to Parent’s
knowledge, there is no pending, existing or threatened opposition or other legal
or governmental proceeding before any court or registration authority against or
involving the Licensed Marks; (d) except as Parent has disclosed in the Seller
Disclosure Schedule of the SPA, no claims have been made by Parent against any
third party alleging that such third party is interfering with, infringing upon
or misappropriating any of the Licensed Marks; (e) the grant of rights as set
forth in Section 2.1 will not require any approval of any Governmental Entity or
the consent of any third party in respect of the Licensed Marks; (f) to Parent’s
knowledge, the Acquired Companies’ use of the Licensed Marks pursuant to the
terms of this Agreement will not interfere with, infringe upon, dilute or
misappropriate any intellectual property right of any third party; (g) as of the
Closing Date, there are no settlements, judgments, orders or other agreements
which restrict the rights of Parent, and which may restrict the rights of the
Acquired Companies, to use the Licensed Marks as permitted under the terms of
this Agreement; and (h) the Licensed Marks identified as registered marks
include all registered marks used in the Business as of the Closing Date. Parent
agrees to indemnify, hold harmless and defend each Acquired Company against any
third party claim, demand, cause of action, debt, expense or liability
(including reasonable attorney’s fees and costs), to the extent that it is based
upon a claim that as a result of the material uncured breach of one of the
foregoing warranties, an Acquired Company’s use of the registered Licensed Marks
as permitted in this Agreement is an infringement or other violation of the
rights of such third party. In the event an Acquired Company indemnified party
has a claim for indemnity against Parent under the terms of the SPA, the parties
shall follow the procedures set forth in Section 7.4(a) and 7.4(b) of the SPA
and the indemnity shall be subject to the limits and other terms regarding
indemnification set forth in the SPA as well as this Agreement.

3. Ownership of Licensed Marks; Maintenance. The Acquired Companies acknowledge
Parent’s claim of exclusive ownership of the Licensed Marks. As between the
parties hereto, Parent shall own all right, title and interest in the Licensed
Marks. The Acquired Companies agree not to challenge the ownership or validity
of the Licensed Marks. The Acquired

 

2



--------------------------------------------------------------------------------

Companies’ use of the Licensed Marks shall inure exclusively to the benefit of
Parent, and the Acquired Companies shall not acquire or assert any rights
therein. The Acquired Companies recognize the value of the goodwill associated
with the Licensed Marks, and that the Licensed Marks may have acquired secondary
meaning in the minds of the public. Parent agrees to use commercially reasonable
efforts, at its cost and expense, to maintain any and all registrations and/or
applications for any registered Licensed Marks in full force and effect for the
duration of this Agreement, provided that such Licensed Marks continue to be
used commercially by either of Parent or any of the Acquired Companies.

4. Term of License. The term of the license granted pursuant to Section 2.1
hereof shall begin on the Closing Date and extend through the administration of
the Administered Contracts and the Business (as defined in the Administrative
Services Agreement), including any run-off under the Claims Servicing
Agreements, and the wind-up of all of the Acquired Companies, to the extent
reasonably necessary for such wind-up, unless terminated sooner pursuant to the
provisions of Section 5 below.

5. Termination.

5.1. Termination for Cause. If Parent notifies an Acquired Company that the
Acquired Company’s use of the Licensed Marks does not materially comply with the
Trademark Usage Guidelines, or if Parent notifies an Acquired Company that the
Acquired Company is otherwise in material breach of its obligations under this
Agreement (in each case specifying the non-compliance or breach), the affected
Acquired Company shall immediately correct such identified defects or cure such
material breach. If such defects are not corrected or such material breach is
not cured to Parent’s reasonable satisfaction within thirty (30) days from
delivery of notice, Parent shall have the right to terminate this Agreement, as
to the affected Acquired Company.

5.2. Effect of Termination. Immediately upon termination of this Agreement, the
license granted in Section 2.1 shall terminate, and the Acquired Companies shall
cease and desist all use of the Licensed Marks for any and all purposes, subject
to a reasonable period to phase out use and exhaust inventories of cards,
letterheads, advertisement and promotional materials and other materials using
the Licensed Marks and to change the names of the Acquired Companies. The
Acquired Companies shall have the right after the expiration of the term or any
termination to (a) keep existing records and other historical or archived
documents containing or referencing the Licensed Marks, (b) use the Licensed
Marks to the extent required by or permitted as a fair use under any applicable
laws, rules or regulations (including without limitation any continued use of
the Licensed Marks reasonably necessary to comply with applicable state-level
department of insurance requirements), (c) refer to the historical fact that the
Acquired Companies have previously conducted their respective businesses under
the Licensed Marks; and (d) use as minimally required for the administration of
the Administered Contracts and the Business (as defined in the Administrative
Services Agreement), including any run-off under the Claims Servicing
Agreements, not completed before the wind-up of all of the Acquired Companies.

 

3



--------------------------------------------------------------------------------

5.3. Survival. Sections 2.3, 3, 5.2, 5.3, 6 and 7 shall survive the termination
of this Agreement.

6. Limitation of Liability. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
IN NO EVENT SHALL PARENT BE LIABLE TO THE ACQUIRED COMPANIES, OR TO ANY THIRD
PARTY CLAIMING THROUGH OR UNDER THE ACQUIRED COMPANIES, FOR ANY LOST PROFITS, OR
FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES, EVEN IF PARENT HAS BEEN
ADVISED OF THE POSSIBILITY THEREOF. Each party hereto acknowledges that the
foregoing limitations are an essential element of the Agreement between the
parties and that in the absence of such limitations the pricing and other terms
set forth in this Agreement would be substantially different.

7. Miscellaneous.

7.1. No Obligation to Obtain Marks. Neither the Acquired Companies nor Parent,
nor any of their Subsidiaries or Affiliates, are obligated to: (a) file any new
application for registration of any trademark, or to secure any new rights in
any trademarks; or (b) provide any assistance, except for the obligations
expressly assumed in this Agreement, including Section 3.

7.2. Amendment and Modification. This Agreement may be amended, modified or
supplemented, only by a written agreement signed by each of the parties hereto.

7.3. Waiver of Compliance; Consents. Any failure of the Acquired Companies, on
the one hand, or Parent, on the other hand, to comply with any obligation,
covenant, agreement or condition herein may be waived by Parent or the Acquired
Companies, respectively, only by a written instrument signed by the party or
parties granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Whenever this Agreement requires or permits consent by or on behalf of
any party, such consent shall be given in writing in a manner consistent with
the requirements for a waiver of compliance as set forth in this Section 7.3.

 

4



--------------------------------------------------------------------------------

7.4. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, by
telecopier (with a confirmed receipt thereof) or registered or certified mail
(postage prepaid, return receipt requested), and on the next Business Day when
sent by overnight courier service, to the parties at the following addresses (or
at such other address for a party as shall be specified by like notice):

 

  (a) if to the Acquired Companies, to:

UnitedHealthcare, Inc.

5901 Lincoln Drive

Edina, MN 55426-1611

Facsimile:    (952) 992-5250

Attention:    Chief Financial Officer & General Counsel

and

Oxford Health Plans, LLC

One Penn Plaza

New York, NY 10019

Facsimile:     (203) 459-7171

Attention:     Northeast Region Chief Executive Officer

and

UnitedHealth Group Incorporated

9900 Bren Road East

Minnetonka, MN 55343

Facsimile:     (952) 936-0044

Attention:     General Counsel

and

Facsimile:    (952) 936-3007

Attention:     Vice President, Corporate Development

with a copy to:

Dorsey & Whitney LLP

Suite 1500

50 South Sixth Street

Minneapolis, MN 55402

Facsimile:     (612) 340-2868

Attention:      Neal N. Peterson, Esq.

 

  (b) if to Parent, to:

Health Net, Inc.

21650 Oxnard Street

Woodland Hills, CA 91367

Facsimile:    (818) 676-7503

Attention:     Linda V. Tiano, Senior Vice President, General Counsel and
Secretary

 

5



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071-1560

Facsimile:    (213) 891-8763

Attention:     James Beaubien, Esq.

                     Julian Kleindorfer, Esq.

7.5. Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties without the prior written consent of the other parties, which shall not
be unreasonably withheld or delayed.

7.6. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the internal
laws of the state of New York applicable to agreements made and to be performed
entirely within such state, without regard to the choice of law principles
thereof. Each of Parent and the Acquired Companies hereby irrevocably and
unconditionally consents to submit to the sole and exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State Court sitting in the Borough of Manhattan, the City of New York
(the “Chosen Courts”) for any litigation arising out of or relating to this
Agreement, or the negotiation, validity or performance of this Agreement (and
agrees not to commence any litigation relating thereto except in such courts),
waives any objection to the laying of venue of any such litigation in the Chosen
Courts and agrees not to plead or claim in the Chosen Courts that such
litigation brought therein has been brought in any inconvenient forum. The
parties waive the right to trial by jury with respect to any claims hereunder.
The parties further irrevocably consent to the service of process out of the
Chosen Courts in any such action or proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to the parties at their
addresses referred to in Section 7.4 hereof.

7.7. Interpretation. The section headings contained in this Agreement are solely
for the purpose of reference, are not part of the agreement of the parties and
shall not in any way affect the meaning or interpretation of this Agreement. The
parties hereto are sophisticated, represented by counsel and jointly have
participated in the negotiation and drafting of this Agreement and there shall
be no presumption or burden of proof favoring or disfavoring any party by virtue
of the authorship of any provision of this Agreement.

7.8. Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any of the provisions of this Agreement were not to be
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof in addition to any other
remedies at law or in equity.

7.9. No Third Party Beneficiaries. This Agreement is not intended to, and does
not, create any rights or benefits of any party other than the parties hereto;
provided that Oxford Health Plans, LLC shall be a third party beneficiary for
purposes of enforcing the rights of the Acquired Companies.

 

6



--------------------------------------------------------------------------------

7.10. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained herein
unless the deletion of such provision or provisions would result in such a
material change as to cause completion of the transactions contemplated hereby
to be unreasonable.

7.11. Construction. Unless the context of this Agreement otherwise requires:
(i) words of any gender include each other gender; (ii) words using the singular
or plural number also include the plural or singular number, respectively;
(iii) the terms “hereof,” “herein,” “hereby” and derivative or similar words
refer to this entire Agreement; (iv) the term “Section” refers to the specified
Section of this Agreement; (v) the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”; and
(vi) the term “including” means “including without limitation”. Whenever this
Agreement refers to a number of days, such number shall refer to calendar days
unless Business Days are specified.

7.12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument. Copies of executed counterparts
transmitted by telecopy, telefax or other electronic transmission service shall
be considered original executed counterparts for purposes of this Section 7.12,
provided that receipt of copies of such counterparts is confirmed.

(Signature Pages Follow)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Transitional Trademark
License Agreement effective as of the Closing Date first set forth above.

 

PARENT:

 

HEALTH NET, INC.

By:   /s/ Jay M. Gellert Name:   Jay M. Gellert Title:   President and Chief
Executive Officer

Signature Page to Transitional Trademark License Agreement



--------------------------------------------------------------------------------

ACQUIRED COMPANIES:

 

HEALTH NET OF CONNECTICUT, INC.

By:   /s/ Paul Lambdin Name:   Paul Lambdin Title:   President HEALTH NET OF NEW
YORK, INC. By:   /s/ Anju Sikka, M.D. Name:   Anju Sikka, M.D. Title:  
President HEALTH NET INSURANCE OF NEW YORK, INC. By:   /s/ Steven J. Sell Name:
  Steven J. Sell Title:   President

Signature Page to Transitional Trademark License Agreement



--------------------------------------------------------------------------------

FOHP, INC. By:   /s/ Paul Lambdin Name:   Paul Lambdin Title:   President HEALTH
NET OF NEW JERSEY, INC. By:   /s/ Paul Lambdin Name:   Paul Lambdin Title:  
President HEALTH NET SERVICES (BERMUDA) LTD.   By:   HEALTH NET OF THE
NORTHEAST, INC.     By:   /s/ Steven J. Sell     Name:    Steven J. Sell    
Title:   President

Signature Page to Transitional Trademark License Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED MARKS

Registered Marks

A Better Decision, including U.S. Reg. No. 3,514,033

Decision Power, including U.S. Reg. No. 3,136,525

Health Net, including U.S. Reg. Nos. 2,927,099, 1,147,331

HN (logo), including U.S. Reg. No. 2,729,806

MHN, including U.S. Reg. No. 2,212,107

Pregnancy Matters, including U.S. Reg. No. 2,765,239

Quitting Matters, including U.S. Reg. No. 2,730,393

Other Marks

All other common law marks and domain names in use by the Acquired Companies as
of the Closing Date.